El Juez Asociado Señor Blanco Lugo
emitió la opinión: del Tribunal.
En 2 de septiembre de 1955 la corporación General Motors Acceptance Corporation inició una demanda en cobro *331■ de dinero contra Julio Santiago González en reclamación de la .suma de $2,997.40, que representaba el balance insoluto del precio de venta de un vehículo de motor. Dentro de la ac-ción — que se registró con el número CS-55-4132 del Tribunal Superior, Sala de San Juan — solicitó y obtuvo en la misma .fecha una orden de aseguramiento de sentencia y para cum-plimentarla se expidió un mandamiento dirigido al alguacil para que procediera a embargar, y hasta la cantidad indi-•cáda, “el importe de la póliza de seguros Núm. 3716307 ex-pedida por la Travelers Fire Insurance Company a favor ■del demandado ... de cuyo importe ni la compañía asegu-radora, sus oficiales, agentes o empleados ... ni el deman-dado, podrá disponer . . .” Se le ordenaba además a dicha .aseguradora que retuviera en su poder el importe de dicha póliza que pudiera corresponder al demandado, “cantidad que •deberán entregar al Márshal del Tribunal Superior de Puerto Rico.” El mandamiento se diligenció el mismo día mediante •entrega de copia del mismo a un oficial de la firma Adolfo .Steffens, agentes generales de la compañía aseguradora, “ha-ciéndole saber del contenido del mismo.” La parte deman-dante obtuvo finalmente sentencia por la suma reclamada ■en 16 de marzo de 1959, (1) la cual se convirtió en firme y ■ejecutiva.
En 2 de octubre de 1956, doña Teresa Carie viuda de Noya presentó una demanda contra el mismo Santiago, bajo •el número CS-56-4624, en reclamación de la suma de $3,000, importe de varios préstamos que le había hecho con anterio-*332ridad a que se instruyera el pleito. Para asegurar la efec-tividad de la sentencia que pudiera dictarse a su favor, se-expidió un mandamiento que fue diligenciado el día 8 si-guiente mediante “embargo” del producto de la póliza ante-riormente mencionada y orden dirigida a la aseguradora para, que no dispusiera y retuviera en su poder, o en su defecto,, para que entregara al alguacil el importe correspondiente, y éste, “a su vez, lo deposite en la Secretaría del Tribunal hasta ulterior disposición de la corte.” En 5 de marzo de 1957 se-dictó sentencia por estipulación a favor de la demandante-por la suma de $2,000.
Mientras tanto, Santiago había iniciado un pleito en co-bro de póliza contra la Travelers reclamando la suma de-$4,500 por pérdida total del vehículo asegurado y $4,500' adicionales por daños y perjuicios ocasionádosle. La acción se inició en 16 de marzo de 1956 y se registró con el número C-56-1292. A pesar de que para esta fecha ya se le había notificado el mandamiento dictado en aseguramiento de la sentencia que pudiera recaer a favor de la General Motors-' Acceptance Corporation, tal hecho no se puso en conocimiento-del tribunal ni en la contestación ni posteriormente. En 11 de noviembre de 1956 recayó sentencia a favor de Santiago* por la suma de $1,767, cuyo importe fue entregado al algua-cil en 25 de febrero de 1957, radicándose al efecto por la com-pañía un escrito de satisfacción de sentencia que lee como-sigue:
“La demandada por la presente hace constar que, habiéndose-dictado sentencia final en el presente caso, que es hoy firme porno haber sido apelada, condenando a esta demandada a pagar al demandante la suma de mil setecientos sesenta y siete dólares* ($1,767.00), y habiendo sido embarg-ada dicha cantidad en el pleito civil Número 56-4624 intitulado Teresa Carie Vda. de Noya vs. Julio Santiago González, de este mismo Tribunal, la deman-dada ha entregado en el día de hoy al márshal de este Tribunal su cheque certificado Núm. 79030 por la suma de mil setecientos sesentisiete dólares ($1,767.00) en pago total de la sentencia dictada en autos.”
*333En la misma fecha en que se dictó la sentencia por esti-pulación en la acción en cobro de dinero 56-4624, la deman-dante señora Carie presentó una moción solicitando el retiro de los fondos consignados por Travelers a favor de Santiago,, a la cual se proveyó mediante orden que reza así: “Como se pide. Expídase por la Secretaria un cheque por la suma que haya sido depositada.”(2) Así se hizo.
Cuando la General Motors Acceptance Corporation in-tentó ejecutar la sentencia dictada a su favor, la Travelers se negó a entregarle suma alguna alegando que el importe-de la póliza había sido consignado en corte en pago de la sentencia dictada en su contra en el caso 56-1292. En vista de esta posición adoptada por la aseguradora, la General Motors solicitó se le ordenara a Travelers a pagarle la suma de $1,767. Esta última compareció en cumplimiento a una orden para mostrar causas y alegó que había entregado al alguacil el importe de su responsabilidad bajo la póliza “para que por dicho funcionario se dispusiese ... en la forma que estimare correcta”; que ignoraba la disposición hecha por el alguacil de los fondos consignados; y que, de todas formas, no venía obligada a satisfacer dos veces la misma cantidad. Así lo resolvió el tribunal de instancia, y para revisar su resolución al efecto, expedimos auto de cer-tiorari. 
La cuestión envuelta en este recurso se limita sencilla-mente a determinar sobre la preferencia entre dos manda-mientos sobre aseguramiento de sentencia y si el cumpli-miento del posterior libera a la aseguradora de responsabi-lidad con el primer acreedor por sentencia. No tenemos duda de que a la fecha en que se le notificó el primer mandamiento la Travelers no venía obligada a depositar el importe reque-rido, pues dicha compañía estaba controvirtiendo su respon-*334sabilidad bajo la póliza expedida, General Accident Fire & Life Ass. Corp. v. Mitchell, 259 P.2d 862 (Colo. 1953); Allor v. Dubay, 26 N.W.2d 772 (Mich. 1947); Rodenkirk v. State Farm Mutual Automobile Ins. Co., 60 N.E.2d 269 (Ill. 1945); Garnishment Provisions in Insurance Policies Prohibiting Assignments, 6 Rut. L. Rev. 619 (1952). Pero una vez desa-parecida la contingencia por haberse dictado sentencia en la acción iniciada por el asegurado contra la aseguradora, no podía interponerse reparo alguno al cumplimiento de la or-den de retención y depósito, en su caso. En tal caso, un acree-dor que embarga primero los bienes del demandado en poder de un tercero tiene preferencia sobre cualquier otro acreedor posterior que intente embargar o que se retenga los mismos bienes, Grant v. Reed, 205 P.2d 955 (Kan. 1949). En reali-dad, en razón y justicia, no vemos como pueda prevalecer en este campo una regla distinta a la que rige en el Derecho inmobiliario, porque la situación es idéntica, con excepción de la naturaleza de los bienes sujetos a la retención o embargo. Como cuestión de hecho, cuando se traba válidamente un “garnishment” los fondos están simbólicamente bajo cus-todia legis y fuera de la facultad de disposición tanto del demandado en el pleito principal como de su deudor (garnishee) . Stonecipher v. Knoxville Savings & Loan Ass’n, 298 S.W.2d 785 (Tenn. 1956). La única forma en que se libera de responsabilidad un tercero en posesión de bienes del demandado que han sido embargados por acreedores de éste es depositándolos en el tribunal y dando de ello conocimiento a todos los interesados. En algunos estados se requiere la comparecencia del tercero — deudor del demandado — mediante un procedimiento para obligar a los distintos reclamantes a litigar entre sí (interpleader).(3) First State Bank v. Burton, 64 So.2d 421, 423 (La. 1953); Wall v. Wall, 181 S.W.2d 817 (Tex. 1944), cf. Puissigur v. Yarbrough, 175 P.2d 830 (Cal. 1946). Pero no basta la mera consignación *335en el tribunal, bien mediante entrega al alguacil o depósito en la secretaría, sino que es indispensable además notificar a los acreedores embargantes, o cuando menos, advertir al tribunal de las reclamaciones opuestas para que éste, antes de dictar una orden para la disposición final de los fondos, pueda resolver sobre la prelación entre los distintos reclamantes. Los casos de La Grass v. Credit Inv. Co., 116 N.E.2d. 316 (Ohio 1953) y Black Mountain Corp. v. Parsons, 126 S.W.2d 874 (Ky. 1939) citados por la interventora son claramente distinguibles pues ambos se refieren a la responsabilidad del tercero deudor (garnishee) para con el demandado cuando ha depositado los bienes en el tribunal en cumplimiento de un mandamiento al efecto, o sea, que no se trata en ellos el asunto de la preferencia entre distintos acreedores del deman-dado. 
Según indicamos en Ruiz v. Commercial Insurance, 83 D.P.R. 324 (1961), el tercero que tiene bienes en su poder pertenecientes al demandado debe asegurarse, al verificar el pago, “que los derechos de la persona a cuyo favor se ordenó la retención queden protegidos.” Portland Ass’n, etc. v. Earley, 254 P.2d 758, 762-763 (Wash. 1953); Gainville Feed & Poultry Co. v. Waters, 73 S.E.2d 771 (Ga. 1952); Nota en 13 Notre Dame Law 328 (1938). Si omite hacerlo, sufre las consecuencias y se expone a pagar dos veces. Y es esa precisamente la situación de la Travelers en el pre-sente caso. 
A pesar de haber sido notificada de una orden de reten-ción y depósito a instancia de la General Motors Acceptance Corporation, cuando efectuó el pago se limitó a advertir expresamente sobre la existencia de la segunda orden a favor de la señora Carie. Claramente no se aseguró de que los derechos de todos los interesados quedaron protegidos. Re-sulta peregrina su alegación de que se limitó a cumplir lo-que se le ordenaba, o sea depositar el importe de su responsa-bilidad bajo la póliza con el alguacil, cuando se confronta con su alegación en el escrito de satisfacción de sentencia en *336el cual omite toda referenda a la primera orden pero advierte al tribunal que dicha suma había sido embargada en el pleito posterior 56-4624.

Se anulará la resolución recurrióla y se dictará otra en su lugar ordenando a la Travelers Fire Insurance Co.-, a pagar a la General Motors Acceptance Corporation la suma de $1,767.00. Se le impone además el pago de la suma de $500.00 para honorarios de abogado.


 Originalmente la demanda se declaró sin lugar por sentencia dic-tada en 28 de septiembre de 1956, pero la misma fue revocada por este 'Tribunal en 18 de noviembre de 1958, y se devolvió el caso al tribunal de instancia para ulteriores procedimientos no incompatibles. General Motors Acceptance Corporation v. Julio Santiago González, recurso de apelación -núm. 12205. La sentencia dictada por este Tribunal leía como sigue:
“Siendo evidente que los pagos hechos por el vendedor condicional a una compañía de finanzas (dealers payments) dentro de un plan general de finaneiamiento, no dejan liberado al comprador condicional, se revoca la sentencia dictada por el Tribunal Superior, Sala de San Juan, el 28 de ■septiembre de 1956, y se devuelve el caso para ulteriores procedimientos no incompatibles con esta sentencia.”


 De lo expuesto colegimos que la Travelers entregó un cheque certi-ficado a favor del alguacil y que éste, en cumplimiento de la orden de aseguramiento obtenida por la señora Carie en el caso civil CS-56-4624, lo-trasladó a la secretaria.


 Véase la Regla 19 ds las de Procedimiento Civil de 1958, 32 L.P.R.A. (Supl. 1960), pág. 113.